Exhibit 10.2

 

MASTER AGREEMENT

AND PLAN OF REORGANIZATION

 

AMONG

 

SYNNEX Corporation,

 

SYNNEX K.K.,

 

AND

 

MCJ Co., Ltd.

 

Dated as of

 

March 29, 2005



--------------------------------------------------------------------------------

MASTER AGREEMENT AND PLAN OF REORGANIZATION

 

This MASTER AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is made and
entered into this 29th day of March, 2005, by and between SYNNEX Corporation
(“SYNNEX”), a corporation organized and existing under the laws of the State of
Delaware, U.S.A. having its registered office at 44201 Nobel Drive, Fremont, CA,
94538, U.S.A., SYNNEX K.K. (“SYNNEX JAPAN”), a corporation organized and
existing under the laws of Japan having its registered office at 2-5, Ueno
3-chome, Taito-ku, Tokyo 110-0005, Japan, and MCJ, Co. Ltd. (“MCJ”), a
corporation organized and existing under the laws of Japan having its registered
office at 1-14-11 Sugito, Sugito-cho, Kitakatsushika-gun, Saitama-ken 345-0036,
Japan;

 

WITNESSETH:

 

WHEREAS, SYNNEX desires to exchange with MCJ and MCJ is willing to acquire from
SYNNEX 4,236,000 shares of SYNNEX JAPAN held by SYNNEX (“Target Shares”),
representing approximately 80.38% of total issued common stock of SYNNEX JAPAN
(“Target Shares Transaction”),

 

WHEREAS, MCJ has agreed to issue to SYNNEX 8,603 new shares of common stock of
MCJ (“Acquisition Consideration Shares”), in exchange for the Target Shares
constituting approximately 6.82% of the issued and outstanding capital stock of
MCJ on a fully diluted basis (“Acquisition Consideration Shares Transaction”),

 

WHEREAS, the Parties intend that the stock for stock exchange described in this
Agreement be a tax-free reorganization described in §368(a)(1)(B) of the Code
(defined below), and the parties intend that this Agreement constitute a plan of
reorganization as defined in §368(b) of the Internal Revenue Code and the
Treasury regulations promulgated thereunder (the “Code”); and

 

NOW, THEREFORE, in consideration of the premises made herein, the parties agree
as follows:

 

ARTICLE 1

 

EXCHANGE OF THE TRANSFER SHARES

 

1.1 Target Shares. Upon the terms and subject to the conditions of this
Agreement, SYNNEX shall exchange and MCJ shall acquire the Target Shares for an
amount of shares of MCJ voting capital stock which is valued on the Target
Shares Transaction Date in an aggregate equal to 2,408,840,000 yen.

 

1



--------------------------------------------------------------------------------

1.2 Target Shares Transaction Date. The closing will take place at the office of
MCJ at 10:00A.M. local time on April 19, 2005 (“Target Shares Transaction
Date”). On the Target Shares Transaction Date, SYNNEX will deliver to MCJ the
share certificates indicating and representing the Target Shares.

 

ARTICLE 2

 

ISSUE OF AND SUBSCRIPTION FOR ACQUISITION CONSIDERATION SHARES

 

2.1 Acquisition Consideration Shares Issuance Date. Upon the terms and subject
to the conditions of this Agreement, including the effectiveness of the
registration relating to the issue of the Acquisition Consideration Shares made
under the Securities and Exchange Law of Japan (“Securities and Exchange Law”),
MCJ shall issue the Acquisition Consideration Shares to SYNNEX on April 22, 2005
(“Acquisition Consideration Shares Issuance Date”).

 

2.2 Acquisition Consideration Shares Certificates. After MCJ’s receipt of the
Target Shares by MCJ or MCJ’s agent, MCJ will transfer to SYNNEX the
certificates representing the Acquisition Consideration Shares, free and clear
of all Liens, at such time as SYNNEX and MCJ will mutually agree.

 

ARTICLE 3

 

REPRESENTATIONS AND WARANTTIES OF SYNNEX AND SYNNEX JAPAN

 

SYNNEX and SYNNEX JAPAN severally and jointly represent and warrant to MCJ as at
the date of execution of this Agreement as follows:

 

3.1 Organisation. SYNNEX JAPAN is a corporation duly organised and validly
existing under the laws of Japan and has all requisite legal and corporate power
and authority to carry on its business as now conducted.

 

3.2 Authorisation. SYNNEX JAPAN has all requisite legal and corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; and all corporate and other actions on the part of SYNNEX JAPAN
necessary for the execution and delivery of this Agreement and the performance
of all of its obligations hereunder have been taken in accordance with the
provisions of this Agreement.

 

3.3 Validity of this Agreement. This Agreement constitutes a valid and legally
binding obligation of SYNNEX and SYNNEX JAPAN, enforceable against them in
accordance with its terms, except (a)as limited by applicable bankruptcy,
insolvency, reorganisation and other laws of general application affecting
enforcement of creditors’ rights generally and (b)as limited by laws relating to
the availability of specific performance.

 

2



--------------------------------------------------------------------------------

3.4 Capitalisation.

 

(a) As at the date of execution of this Agreement, the authorized share capital
of SYNNEX JAPAN consists of 21,080,000 shares of the common stock, of which
5,270,000 shares are currently in issue.

 

(b) SYNNEX JAPAN has issued no bonds, notes or other securities convertible
into, exchangeable for, or otherwise linked with, shares of the common stock of
SYNNEX JAPAN, nor has it granted any option or right to purchase, subscribe for
or otherwise acquire shares of the common stock of SYNNEX JAPAN, except as
previously disclosed to MCJ.

 

3.5 Complaints and Claims. SYNNEX JAPAN has received no material adverse
complaint from any customer concerning the products and/or services sold by it,
nor has it received any other material adverse complaint or claim, which would
reasonably be expected to materially and adversely affect its financial
condition, results of operations or business.

 

3.6 Litigation. There is no legal action, proceeding or investigation pending
or, to the best of SYNNEX’s and SYNNEX JAPAN’s knowledge, currently threatened
against SYNNEX JAPAN, nor is there any order, injunction, judgment or decree of
any court or government agency or instrumentality to which SYNNEX JAPAN is a
party or subject, in each case, that questions the validity of this Agreement or
the right of SYNNEX JAPAN to enter into this Agreement, or to consummate the
transactions contemplated hereby, or that might reasonably be expected to
result, either individually or in the aggregate, in any material adverse change
in the properties or assets, condition or affairs of SYNNEX JAPAN, financially
or otherwise, or any material change in the current equity ownership of SYNNEX
JAPAN.

 

3.7 Permits. SYNNEX JAPAN has all franchises, permits, licences and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which would materially and adversely affect the business,
properties, assets, prospects or financial condition of SYNNEX JAPAN, and is not
in default in any respect under any of such franchises, permits, licences or
other similar authority.

 

3.8 Financial Statements.

 

(a) The audited annual financial statements of SYNNEX JAPAN for the fiscal year
ended on November 30, 2004 (“Financial Statements”) have been prepared in
accordance with generally accepted accounting principles in Japan, and fairly
present the financial condition and operating results of SYNNEX JAPAN as at the
dates, and for the periods, indicated therein.

 

(b) SYNNEX JAPAN is not a major guarantor or indemnitor of any indebtedness of
any other person, firm or corporation. SYNNEX JAPAN maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with generally accepted accounting principles in Japan.

 

3



--------------------------------------------------------------------------------

3.9 Changes. Since November 30, 2004, there has not been:

 

(a) any material change in the properties, assets, liabilities, financial
condition or operating results of SYNNEX JAPAN as reflected in the Financial
Statements, except changes in the ordinary course of business;

 

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, assets, financial condition,
operating results or business of SYNNEX JAPAN;

 

(c) any waiver by SYNNEX JAPAN of a valuable right or of a material debt owed to
it;

 

(d) any satisfaction or discharge of any mortgage, pledge, lien, claim or
encumbrance or payment of any obligation by SYNNEX JAPAN, except in the ordinary
course of business and that is not material to the properties, assets, financial
condition, operating results or business of SYNNEX JAPAN;

 

(e) any material change or amendment to a material contract or arrangement by
which SYNNEX JAPAN or any of its assets or properties is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee;

 

(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets except in the ordinary course of
business;

 

(h) any resignation or termination of employment of any key officer or key
employee of SYNNEX JAPAN, and SYNNEX JAPAN does not know of the impending
resignation or termination of employment of any such key officer or key
employee;

 

(i) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of SYNNEX JAPAN;

 

(j) any mortgage, pledge, transfer of a security interest in, or lien, created
by SYNNEX JAPAN, with respect to any of its material properties or assets,
except as disclosed in the Financial Statements or created in the ordinary
course of business;

 

(k) any declaration, setting aside or payment or other distribution in respect
of any of SYNNEX JAPAN’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any of such stock by SYNNEX JAPAN;

 

(l) to SYNNEX’s and SYNNEX JAPAN’ knowledge, any other event or condition of any
character that would reasonably be expected to materially and adversely affect
the properties, assets, financial condition, operating results or business of
SYNNEX JAPAN; or

 

(m) any agreement or commitment by SYNNEX or SYNNEX JAPAN to do any of the
things described in this Section 3.9.

 

3.10

Tax Returns. SYNNEX JAPAN has filed all tax returns and reports as required by
law. These returns and reports are true and correct in all material respects.
SYNNEX JAPAN has paid all taxes and other assessments due. Within the past three
(3) years, SYNNEX JAPAN has never had any tax deficiency proposed or assessed
against it and has not executed any

 

4



--------------------------------------------------------------------------------

 

waiver of any statute of limitations on the assessment or collection of any tax
or governmental charge. SYNNEX JAPAN has withheld or collected from each payment
made to each of its employees the amount of all taxes required to be withheld or
collected therefrom, and has paid the same to the proper tax office.

 

3.11 Insurance. SYNNEX JAPAN has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount to allow it to
replace any of its properties that might be damaged or destroyed.

 

3.12 Outstanding Debt. SYNNEX JAPAN has no outstanding indebtedness for borrowed
money, and is not a guarantor or otherwise contingently liable for any such
indebtedness, except as set out in the Financial Statements. There exists no
material default under the provisions of any instrument evidencing any such
indebtedness or of any agreement relating thereto.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF MCJ

 

MCJ represents and warrants to SYNNEX as at the date of execution of this
Agreement as follows:

 

4.1 Organisation. MCJ is a corporation duly organised and validly existing under
the laws of Japan.

 

4.2 Authorisation. MCJ has all requisite legal and corporate power to execute
and deliver this Agreement and to perform its obligations hereunder, and all
corporate and other actions, including governmental approvals, authorisations
and filings, on the part of MCJ necessary for the execution, delivery and
performance of this Agreement have been taken. MCJ is financially capable of
performing its obligations hereunder.

 

4.3 Validity of this Agreement. This Agreement constitutes a valid and legally
binding obligation of MCJ, enforceable against it in accordance with its terms,
except (a)as limited by applicable bankruptcy, insolvency, reorganisation and
other laws of general application affecting enforcement of creditors’ rights
generally, and (b)as limited by laws relating to the availability of specific
performance.

 

4.4 Capitalisation.

 

(a) As at the date of execution of this Agreement, the authorized share capital
of MCJ consists of 422,160 shares of the common stock, of which 117,540 shares
are currently in issue.

 

(b) MCJ has issued no bonds, notes or other securities convertible into,
exchangeable for, or otherwise linked with, shares of the common stock of MCJ,
nor has it granted any option or right to purchase, subscribe for or otherwise
acquire shares of the common stock of MCJ, except as previously disclosed to
SYNNEX JAPAN.

 

5



--------------------------------------------------------------------------------

4.5 Complaints and Claims. MCJ has received no material adverse complaint from
any customer concerning the products and/or services sold by it, nor has it
received any other material adverse complaint or claim, which may adversely
affect its financial condition, results of operations or business.

 

4.6 Litigation. There is no legal action, proceeding or investigation pending
or, to MCJ’s knowledge, currently threatened against MCJ, nor is there any
order, injunction, judgment or decree of any court or government agency or
instrumentality to which MCJ is a party or subject, in each case, that questions
the validity of this Agreement or the right of MCJ to enter into this Agreement,
or to consummate the transactions contemplated hereby, or that might reasonably
be expected to result, either individually or in the aggregate, in any material
adverse change in the properties or assets, condition or affairs of MCJ,
financially or otherwise, or any material change in the current equity ownership
of MCJ.

 

4.7 Permits. MCJ has all franchises, permits, licences and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could reasonably be expected to materially and adversely affect the
business, properties, assets, prospects or financial condition of MCJ, and is
not in default in any respect under any of such franchises, permits, licences or
other similar authority.

 

4.8 Financial Statements. (a) The audited annual financial statements of MCJ for
the fiscal year ended on March 31, 2004 and the interim financial statements for
the fiscal period ended on September 30, 2004 (collectively, “MCJ Financial
Statements”) have been prepared in accordance with generally accepted accounting
principles in Japan, and fairly present the financial condition and operating
results of MCJ as at the dates, and for the periods, indicated therein.

 

(b) MCJ is not a major guarantor or indemnitor of any indebtedness of any other
person, firm or corporation. MCJ maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
generally accepted accounting principles in Japan.

 

4.9 Changes. Since September 30, 2004, there has not been:

 

(a) any material change in the properties, assets, liabilities, financial
condition or operating results of MCJ as reflected in the MCJ Financial
Statements, except changes in the ordinary course of business;

 

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, assets, financial condition,
operating results or business of MCJ;

 

(c) any waiver by MCJ of a valuable right or of a material debt owed to it;

 

6



--------------------------------------------------------------------------------

(d) any satisfaction or discharge of any mortgage, pledge, lien, claim or
encumbrance or payment of any obligation by MCJ, except in the ordinary course
of business and that is not material to the properties, assets, financial
condition, operating results or business of MCJ;

 

(e) any material change or amendment to a material contract or arrangement by
which MCJ or any of its assets or properties is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee;

 

(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets except in the ordinary course of
business;

 

(h) any resignation or termination of employment of any key officer or key
employee of MCJ, and MCJ does not know of the impending resignation or
termination of employment of any such key officer or key employee;

 

(i) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of MCJ;

 

(j) any mortgage, pledge, transfer of a security interest in, or lien, created
by MCJ, with respect to any of its material properties or assets, except as
disclosed in the Financial Statements or created in the ordinary course of
business;

 

(k) any declaration, setting aside or payment or other distribution in respect
of any of MCJ’s capital stock, or any direct or indirect redemption, purchase or
other acquisition of any of such stock by MCJ;

 

(l) to MCJ’s knowledge, any other event or condition of any character that would
reasonably be expected to materially and adversely affect the properties,
assets, financial condition, operating results or business of MCJ; or

 

(m) any agreement or commitment by MCJ to do any of the things described in this
Section 4.9.

 

4.10 Tax Returns. MCJ has filed all tax returns and reports as required by law.
These returns and reports are true and correct in all material respects. MCJ has
paid all taxes and other assessments due. Within the past three (3) years, MCJ
has never had any tax deficiency proposed or assessed against it and has not
executed any waiver of any statute of limitations on the assessment or
collection of any tax or governmental charge. MCJ has withheld or collected from
each payment made to each of its employees the amount of all taxes required to
be withheld or collected therefrom, and has paid the same to the proper tax
office.

 

4.11 Insurance. MCJ has in full force and effect fire and casualty insurance
policies, with extended coverage, sufficient in amount to allow it to replace
any of its properties that might be damaged or destroyed.

 

4.12 Outstanding Debt. MCJ has no outstanding indebtedness for borrowed money,
and is not a guarantor or otherwise contingently liable for any such
indebtedness, except as set out in the MCJ Financial Statements. There exists no
material default under the provisions of any instrument evidencing any such
indebtedness or of any agreement relating thereto.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

 

TAX REPRESENTATIONS

 

5.1 Tax Free Plan of Reorganization. The parties hereby adopt this Agreement as
a plan of reorganization and to consummate the transactions contemplated by this
Agreement in which the Target Shares are acquired by MCJ solely in exchange for
voting stock of MCJ as a reorganization described in §368(a)(1)(B) of the Code.
The parties also hereby agree that they shall not take a position on any tax
returns or any action inconsistent with this Section 5.1.

 

5.2 Tax Representations and Warranties of SYNNEX and SYNNEX JAPAN Pertaining to
§368. SYYNEX JAPAN hereby represents and warrants to MCJ that each of the
following representations and statements in Section 5.2 are true and correct as
of the Target Shares Transaction Date, and thereafter as relevant.

 

(a) The fair market value of the MCJ stock received by SYYNEX will be
approximately equal to the fair market value of the Target Shares surrendered in
the exchange.

 

(b) SYNNEX JAPAN has no plan or intention to issue additional shares of its
stock that would result in MCJ losing control of SYNNEX JAPAN within the meaning
of §368(c)(1) of the Code.

 

(c) SYNNEX JAPAN and SYNNEX will pay their respective expenses, if any, incurred
in connection with the transactions contemplated by this Agreement, and no part
of such SYNNEX JAPAN or SYNNEX expenses shall be paid by MCJ.

 

(d) At the date of the Target Shares Transaction, SYNNEX JAPAN will not have
outstanding any warrants, options, convertible securities, or any other type of
right pursuant to which any person could acquire stock in SYNNEX JAPAN that, if
exercised or converted, would effect MCJ’s acquisition or retention of control
of SYNNEX JAPAN, as defined in §368(c)(1) of the Code.

 

(e) SYNNEX JAPAN is not an investment company as defined in §§368(a)(2)(f)(iii)
and (iv) of the Code.

 

(f) There will be no dissenting shareholders of SYNNEX JAPAN to the transactions
contemplated in this Agreement.

 

(g) On the Target Shares Transaction Date, the fair market value of the assets
of SYNNEX JAPAN will exceed the sum of its liabilities plus the liabilities, if
any, to which the assets of SYNNEX JAPAN are subject.

 

(h) SYNNEX JAPAN shall not redeem any of its stock for cash or other property to
be furnished by MCJ or any affiliate of MCJ. Further, no liabilities of SYNNEX
JAPAN or SYNNEX will be assumed by MCJ or any affiliate of MCJ, nor will any of
the SYNNEX JAPAN stock to be transferred be subject to any liabilities.

 

8



--------------------------------------------------------------------------------

5.3 Tax Representations and Warranties of MCJ Pertaining to §368. MCJ hereby
represents and warrants to SYNNEX JAPAN and SYNNEX that each of the following
representations and statements in this Section 5.3 are true and correct as of
the date of the Target Shares Transaction, and thereafter, as relevant.

 

(a) MCJ has no plan or intention to liquidate SYNNEX JAPAN; to merge SYNNEX
JAPAN into another corporation; to cause SYNNEX JAPAN to sell or otherwise
dispose of any of its assets, except for dispositions made in the ordinary
course of business; or to sell or otherwise dispose of any of the SYNNEX JAPAN
stock acquired in the transaction, except for transfers described in and
permitted by §368(a)(2)(C) of the Code and the Treasury regulations promulgated
thereunder.

 

(b) MCJ has no plan or intention to acquire any of its stock issued in the
transaction to SYNNEX.

 

(c) MCJ will pay its own expenses, if any, incurred in connection with the
transactions contemplated by this Agreement.

 

(d) MCJ will acquire SYNNEX JAPAN stock solely in exchange for MCJ voting common
stock. SYNNEX JAPAN shall not redeem any of its stock for cash or other property
furnished by MCJ or any affiliate of MCJ. Further, no liabilities of SYNNEX
JAPAN or the SYNNEX will be assumed by MCJ or any affiliate of MCJ, nor will any
of the SYNNEX JAPAN stock to be acquired be subject to any liabilities.

 

(e) MCJ does not own, directly or indirectly, nor has it owned during the past
five years, directly or indirectly, any stock of SYNNEX JAPAN.

 

(f) Following the transaction, SYNNEX JAPAN will continue its historic business
or use a significant portion of its historic business assets in any business.

 

(g) Following the transactions contemplated in this Agreement, MCJ will own
stock of SYNNEX JAPAN which constitutes control of SYNNEX JAPAN within the
meaning of §368(c) of the Code.

 

(h) MCJ has been engaged in an active trade or business outside the United
States for the entire 36-month period ending on the Target Shares Transaction
Date. MCJ has no intention to substantially dispose of or discontinue such trade
or business activities. On the Target Shares Transaction Date, the fair market
value of MCJ will be at least equal to the fair market value of SYNNEX JAPAN,
and on such date fifty percent (50%) or less of both the total voting power and
the total value of the stock of MCJ will be received by SYNNEX as a result of
the transactions contemplated in this Agreement. Because SYNNEX may own five
percent (5%) or more of either the total voting power or the total value of the
stock of MCJ on the Targtet Shares Transaction Date, MCJ will notify SYNNEX
before MCJ consummates any transaction to dispose of the stock of SYNNEX JAPAN
during the five (5) year period beginning on the Target Shares Transaction Date.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

 

COVENANTS

 

6.1 Continuous Equity Ownership by SYNNEX.

 

(a) Lock-Up of Acquisition Consideration Shares. During the period from the
Acquisition Consideration Shares Transaction Date to the first anniversary date
thereof, SYNNEX shall not sell, transfer or otherwise dispose any of the
Acquisition Consideration Shares subscribed as defined in Article 2 of this
Agreement. This provision shall terminate upon the earliest of the following to
occur: (1) expiration of such first anniversary date, (2) merger of or sale of
substantially all the assets of MCJ, or (3) bankruptcy, insolvency,
reorganization, liquidation, dissolution, or change in ownership or control of
MCJ or SYNNEX JAPAN. Upon such termination, SYNNEX may sell, transfer or
otherwise dispose any Acquisition Consideration Shares without restriction.

 

ARTICLE 7

 

CONDITIONS PRECEDENT

 

7.1 The obligation of SYNNEX to consummate the transactions under this Agreement
is subject to the fulfilment of each of the following conditions, any of which
may be waived by SYNNEX:

 

(a) Representations and Warranties. The representations and warranties of MCJ
contained in Article 4 shall be true and correct on the Acquisition
Consideration Shares Issuance Date with the same effect as though such
representations and warranties had been made on the Acquisition Consideration
Shares Issuance Date.

 

(b) Registration. The registration relating to the issue of the Acquisition
Consideration Shares made under the Securities and Exchange Law shall be
effective on the Acquisition Consideration Issuance Date.

 

(c) No Adverse Change. During the period from the date hereof to the Acquisition
Consideration Shares Issuance Date, there shall have been no material adverse
change in the properties, assets, financial condition, operating results,
business or prospects of MCJ.

 

7.2 The obligation of MCJ to consummate the transactions under this Agreement is
subject to the fulfilment of each of the following conditions, any of which may
be waived by MCJ:

 

(a) Representations and Warranties. The representations and warranties of SYNNEX
and SYNNEX JAPAN contained in Article 3 shall be true and correct on the Target
Shares Transaction Date with the same effect as though such representations and
warranties had been made on the Target Shares Transaction Date.

 

10



--------------------------------------------------------------------------------

(b) Registration. The registration relating to the issue of the Acquisition
Consideration Shares made under the Securities and Exchange Law shall be
effective on the Target Shares Transaction Date.

 

(c) No Adverse Change. During the period from the date hereof to the Target
Shares Transaction Date, there shall have been no material adverse change in the
properties, assets, financial condition, operating results, business or
prospects of SYNNEX JAPAN.

 

7.3 This Agreement may be terminated in accordance with the following provisions
of this Section 7.3:

 

(a) Termination by SYNNEX. If any of the conditions set out in Section 7.1 has
not been satisfied and has not been waived by SYNNEX, prior to June 30, 2005,
SYNNEX shall have the right to terminate this Agreement by giving written notice
to MCJ.

 

(b) Termination by MCJ. If any of the conditions set out in Section 7.2 has not
been satisfied and has not been waived by MCJ prior to June 30, 2005, MCJ shall
have the right to terminate this Agreement by giving written notice to SYNNEX.

 

7.4 Upon termination of this Agreement pursuant to Section 7.3, each party
hereto shall be released from its obligations hereunder; provided, however, that
such termination shall not affect (i) any party’s liability for its antecedent
breach of this Agreement and (ii) the transactions (if any) which shall have
been consummated hereunder.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1 Confidentiality and Joint Announcement.

 

(a) The terms and conditions of this Agreement, and all discussions and
documents involved in the negotiation, or provided in accordance with, of this
Agreement, are and shall remain confidential, unless disclosure thereof is
necessary under any applicable laws or regulations or any applicable rules of
Tokyo Stock Exchanges, the New York Stock Exchange, the U.S. Securities and
Exchange Commission or the JSDA, or in connection with the maintenance of the
registration of the common stock with Tokyo Stock Exchanges as Mother’s stock,
the issue of the Acquisition Consideration Shares, or any future offering of the
common stock or any other securities by MCJ. The confidentiality provisions of
this paragraph shall survive for a period of two years after the termination of
this Agreement.

 

(b) Notwithstanding the provisions of paragraph (a) above, it is understood by
the parties hereto that, upon execution of this Agreement, MCJ, SYNNEX and
SYNNEX JAPAN will jointly make a public announcement in respect of the execution
of this Agreement and the transactions contemplated hereby.

 

8.2

Notices. Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery to the

 

11



--------------------------------------------------------------------------------

 

party to be notified or upon delivery by facsimile or by courier (air-courier if
sent abroad) or upon deposit with any post office, by registered mail
(registered air-mail if sent abroad) addressed to the party to be notified at
the address set out below, or at such other address as such party may designate
by 10 days’ advance written notice to the other parties.

 

(a) Notice to SYNNEX:

 

Attention: Mr. Dennis Polk, Chief Financial Officer

 

Fax No: (510) 668-3707

 

(b) Notice to SYNNEX JAPAN:

 

Attention: Mr. Akio Sekido, President and Representative Director

 

Fax No:

 

(c) Notice to MCJ:

 

Attention: Mr. Kaoru Uesawa, Director, Management Planning Group

 

Fax No: +81-3-3801-3803

 

8.3 Expenses. Regardless of whether or not the transactions contemplated by this
Agreement are consummated, each party shall bear its own fees, expenses and
taxes incurred in connection with such transactions.

 

8.4 Survival of Warranties. The representations, warranties and covenants of the
parties hereto contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby for a period of one year, and shall in no way
be affected by any investigation of the subject matter thereof made by or on
behalf of the respective parties. Any party hereto which has breached any of its
representations, warranties or covenants contained or made pursuant to this
Agreement shall indemnify and hold harmless any other party hereto from any and
all damages, losses, liabilities, costs and expenses (including reasonable
amounts of legal fees) (“Damages”) suffered or incurred by such other party as a
result of, or in connection with, such breach, provided, however, that in no
event shall a party’s liability exceed 240,877,497 yen in the aggregate for any
such breaches of representations, warranties or covenants, and provided,
further, however, that no party shall have liability until the amount of such
damages, losses, liabilities, costs and expenses shall exceed (and only to the
extent of such excess) 25,947,500 yen.

 

8.5 Resolution of Claims. As used herein, “Claim” means a claim for
indemnification under Section 8.4 of this Agreement. A party making a Claim
shall give written notice of a Claim executed by an officer of such party (a
“Notice of Claim”). A Notice of Claim shall be delivered within 10 days after
such party becomes aware of the existence of any potential Claim for indemnity.

 

12



--------------------------------------------------------------------------------

Each Notice of Claim shall contain the following information:

 

(a) that the party has incurred or paid, Damages described in Section 8.4 as
applicable, in an aggregate stated amount arising from such Claim; and

 

(b) a description, in reasonable detail, of the facts, circumstances or events
giving rise to the alleged Damages, including the date each such item was
incurred or paid, and the specific nature of the breach to which such item is
related.

 

8.6 Any Notice of Claim will be resolved as follows:

 

(i) Uncontested Claims. If, within 30 days after a Notice of Claim is received,
the receiving party does not contest such Notice of Claim in writing to the
other party, the receiving party will be conclusively deemed to have consented
to the recovery of the full amount specified in the Notice of Claim.

 

(ii) Contested Claims. If the receiving party gives the other party written
notice contesting all or any portion of a Notice of Claim (a “Contested Claim”)
within the 30-day period, then such Contested Claim will be resolved by either:
(i) a written settlement agreement executed by the parties; or (ii) in the
absence of such a written settlement agreement, by arbitration as set forth in
Section 8.13.

 

8.7 Amendments and Waivers. This Agreement may not be amended or supplemented
except by written agreement executed by the parties hereto. Any waiver of any
provision, right or remedy under this Agreement on any one or more occasions
shall not constitute a waiver of the same or any other provision, right or
remedy under this Agreement on any other occasion.

 

8.8 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

8.9 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and no party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set out herein.

 

8.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.11 Effective Date. This Agreement shall become effective on the date of
execution of this Agreement.

 

8.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Japan.

 

13



--------------------------------------------------------------------------------

8.13 Arbitration. Any dispute arising between any parties hereto in connection
with this Agreement, the construction of any provision of this Agreement or the
rights, obligations or liabilities of any party hereunder shall be finally
settled by arbitration pursuant to the rules of the Japan Commercial Arbitration
Association by one or more arbitrators appointed in accordance with the said
rules. Arbitration shall be held in the Japanese language in Tokyo.

 

8.14 Controlling Version. The English language version of this Agreement shall
be the official and binding agreement between the parties hereto. Should this
Agreement be translated into any other language, the English version shall
control and govern.

 

8.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as at the
date first above written.

 

SYNNEX CORPORATION

/S/    ROBERT T. HUANG

--------------------------------------------------------------------------------

Robert T. Huang President and Chief Executive Officer SYNNEX K.K.

/S/    AKIO SEKIDO

--------------------------------------------------------------------------------

Akio Sekido President and Representative Director MCJ Co., Ltd.

/S/    YUJI TAKASHIMA

--------------------------------------------------------------------------------

Yuji Takashima President and Chief Executive Officer

 

15